DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 relates to a sickle cutting section, but is dependent on claim 9 which is related to a sickle bar.  Therefore, claim 10 does not clearly define the matter for which protection is sought.
Claim 54 is dependent on itself and therefore indefinite.  The claim has been examined as if dependent of claim 53.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17, 20, 23-24, 27-30, 39, 42-45, 50, 53, 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoffel (2010/0050587).

Regarding claim 1, Stoffel teaches a sickle bar for mounting a plurality of sickle cutting sections (56) along a length of the sickle bar, the sickle bar (70) comprising: a first bar surface and a second bar surface, a bar thickness defined between the first bar surface and the second bar surface; a plurality of bar apertures (71) extending through the first and second bar surfaces arranged to facilitate mounting of the sickle cutting sections; wherein the first bar surface includes a non-flat surface region comprising a plurality of indentations (81) formed therein.  

Regarding claim 2, Stoffel teaches a cold formed and plastically deformed surface is defined along the non-flat surface region with the plurality of indentations press formed into the first bar surface (paragraph [0029]).  Stoffel fails to explicitly teach it is cold formed, however, it is noted that the method of forming a device is not germane to the 
  
Regarding claim 3, Stoffel teaches the plurality of indentations are formed in a regular pattern (Figure 8).  

Regarding claim 4, Stoffel teaches the non-flat surface region is formed at spaced apart locations proximate opposed ends of the sickle bar with a flat surface region along the first bar surface between the spaced apart locations (Figure 8).  

Regarding claim 17, Stoffel teaches the second bar surface defines a second non-flat bar surface similarly comprising the plurality of indentations formed therein.  

Regarding claim 20, Stoffel teaches a sickle bar assembly comprising the sickle bar of claim 1 in combination with a plurality of the sickle cutting sections (56) and further comprising a plurality of fasteners (57), at least one of the plurality fasteners secures a corresponding one of the plurality of sickle cutting sections to the sickle bar (70), each one of the plurality the sickle cutting sections being mechanically interlocked via a projection and receiver interface therebetween utilizing the plurality of indentations (81) with portions of the sickle cutting sections receiving projections (80) created by the indentations.  



Regarding claim 24, Stoffel teaches the first non-flat region comprises portions of non-flat regions surrounding each one of the plurality of bar apertures and wherein a plurality of flat regions on the first bar surface are evenly spaced between each one of the portions.  

Regarding claim 27, Stoffel teaches a sickle cutting section, comprising: a plate (56, 58) comprising a first surface and a second surface, the first and second surfaces extending between an end of the plate to a tip of the plate, a plate thickness being defined between the first surface and the second surface; the plate including a mounting portion (57) extending a partial distance from the end to the tip with the mounting portion defining a mounting aperture, and a wedge portion extending from the mounting portion to the tip of the plate, the wedge portion defining a cutting edge (Figure 5); wherein the first surface of the plate along the mounting portion defines a first non-flat surface (81).  

Regarding claim 28, Stoffel teaches the first non-flat surface defines a sickle cutting section interlocking pattern.  

Regarding claim 29, Stoffel teaches the first surface of the plate along the wedge portion defines a first flat surface adjacent to the first non-flat surface.  

Regarding claim 30, Stoffel teaches the sickle cutting section interlocking pattern defines an array plurality of indentations (81) formed into the first surface that for form interlocking pattern locking features that extend in parallel relationship.  

Regarding claim 39, Stoffel teaches the at least first mounting aperture is a slot (Fig 3, the slot is larger than the fastener and elongated).  

Regarding claim 42, Stoffel teaches machining to remove material (punching, paragraph [0028]).  

Regarding claim 43, Stoffel teaches a sickle bar assembly, comprising: a sickle bar; a plurality of sickle cutting sections (51-56) joined to the sickle bar (70); a non-flat interface (80, 81) between the sickle bar and at least one of the plurality of sickle cutting sections; wherein the non-flat interface comprises a non-flat surface region (80).  

Regarding claim 44, Stoffel teaches the non-flat surface region is on the at least one of the plurality of the sickle cutting sections and the sickle bar (70).  
Regarding claim 45, Stoffel teaches the non-flat surface region is located only on the sickle bar (70).  
Regarding claim 50, Stoffel teaches the second surface of the mounting portion defines a second non-flat surface (80, 81).  



Regarding claim 61, Stoffel teaches the cold formed and plastically deformed surface forms a rounded bearing surface (81) at the opening of each one of the plurality of bar apertures at the first bar surface to reduce a bolt load when a bolt is inserted therethrough.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-8, 18-19, 31-33, 40-41, 46, 52, 54, 56-58, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel (2010/0050587).

Regarding claims 6 and 31, Stoffel teaches the invention as described above but fails to explicitly teach the plurality of indentations define an indentation depth of between 0.1 and 5 mm, the indentation depth measured from an exterior of the first bar surface to a bottom of the indentations, however, it would have been an obvious matter of design choice to make the depth of the indentations between 0.1 and 5mm, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claims 7 and 32, Stoffel teaches the invention as described above and further teaches the width of the indentations is greater than the depth however fails to teach the width of each one of the plurality of indentations is between 1 and 5 millimeters, however, it would have been an obvious matter of design choice to make the width of each one of the plurality of indentations between 1 and 5 millimeters, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

In re Rose, 105 USPQ 237, (CCPA 1955).


Regarding claims 18 and 40, Stoffel teaches pressing (stamping) the plurality of indentations into at least the first bar surface metal body to form the non-flat surface region.  Although Stoffel does not explicitly teach cold pressing the material, the examiner takes official notice that cold pressing is old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cold press the material of Stoffel as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 19, Stoffel teaches the invention as described above but fails to teach the pressing comprises knurling.  The examiner takes official notices that knurling is an old and well known method of pressing and manufacturing a metal product and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bar of Stoffel by knurling as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 41, Stoffel teaches the invention as described above but fails to teach the pressing comprises coining.  The examiner takes official notices that coining is an old and well known method of manufacturing a metal product and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bar of Stoffel by coining as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 46, Stoffel teaches the invention as described above but fails to teach the non-flat surface regions is located only on the at least one of the plurality sickle cutting section.    It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the non-flat surface on the cutting section of Stoffel instead of the bar, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 52, Stoffel teaches the at least first mounting aperture is a slot (Fig 3, opening is elongated), the slot, the slot having an open end at the end of the sickle cutting section, but fails to teach the opening of the slot having a slot diameter of between 3.0 and 12.7 mm.  It would have been an obvious matter of design choice to make the slot diameter between 3.0 and 12.7 mm, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 54, Stoffel teaches the fastener includes a nut but fails to teach a load washer.  The examiner takes official notice that using a load washer in combination with a fastener and nut is old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a load washer in the fastener assembly of Stoffel as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 56, Stoffel teaches a knife head (51-56, 70), the knife head comprising: a knife body having a top surface and a bottom surface (70) and a knife thickness defined between the top and bottom surfaces; a plurality of knife apertures (71) extending through the top and bottom surfaces arranged to facilitate mounting to a sickle bar (70) assembly. Stoffel teaches the invention as described above but fails to teach the non-flat surface regions is located only on the at least one of the plurality sickle cutting section.    It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the non-flat surface on the cutting section of Stoffel instead of the bar, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


Regarding claim 58, Stoffel teaches the plurality of indentations (81) are formed in a regular pattern.  

Regarding claim 60, Stoffel teaches the non-flat surface region is formed by a material removal process (punching).

Claims 5, 9-10, 47, 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel (2010/0050587) in view of Herrmann (DE19526191).

Regarding claims 5 and 59, Stoffel teaches the invention as described above but fails to teach the non-flat surface region extends completely over the length along the first bar surface.  Hermann teaches a sickle bar with a non flat surface region that extends completely over the length of the bar surface (8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a 


Regarding claims 9 and 47, Stoffel teaches the invention as described above but fails to teach a sickle bar interlocking pattern.  Herrmann teaches a sickle bar having a first surface and a second surface wherein the non-flat bar surface of the first bar surface defines a sickle bar interlocking pattern (8, Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a sickle bar interlocking pattern on the sickle bar of Stoffel as taught by Herrmann as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 10, Stoffel as modified by Herrmann teaches the plurality of indentations comprise a plurality of bar grooves (8) that extend parallel to one another.  

Allowable Subject Matter
Claims 11-16, 21-22, 25-26, 34-39, 48-49, 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.